DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on August 17, 2022.  As directed by the amendment: claims 1, 4, 5, and 7 have been amended.  Thus, claims 1 and 4-9 are presently pending in the application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on August 3, 2018.  However, no English language translation of the priority document been received.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-7 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2001/0007256 to Sugiara (herein Sugiara) in view of US Pat. 4,967,744 to Chua (herein Chua) and US Pat. Pub. 2009/0199853 to Cegla (herein Cegla), collectively.
Regarding claim 1, Sugiara discloses a ventilating appliance for selectively passing fluid into a lung of a patient (HFO artificial respiration apparatus 12, Fig. 1), the ventilating appliance comprising: a ventilating device (inhale gas introduction block 62 along with the controller 40, operation panel 43, and display block 44, Fig. 1) having an air outlet channel (the opening on inhale gas introduction block 62 where inhale gas pipe 623 attaches, Fig. 1), an air distributor (three-way branching pipe 170, Fig. 1) comprising: an air inlet opening (oxygen supply pipe portion 172, Fig. 1), an air outlet opening (inhale gas exhaust pipe portion 173, Fig. 1) and a patient-side opening (patient side pipe portion 171, Fig. 1); wherein the air distributor is configured such that fluid entering the air inlet opening is permitted to pass through the patient-side opening (oxygen is configured to flow from oxygen supply pipe portion 172 to patient side pipe portion 171, Para. 67, Fig. 1), and fluid entering the patient-side opening is permitted to pass through the air outlet opening (exhaust gases are configured to flow from patient side pipe portion 171 through inhale gas exhaust pipe portion 173, Para. 67, Fig. 1); a ventilating hose having a first end fluidically connected to the air outlet channel of the ventilating device (inhale gas pipe 623 connects to the inhale gas introduction block 62, Fig. 1), and a second end fluidically connected to the air inlet opening of the air distributor (the other end of inhale gas pipe 623 connects to the oxygen supply pipe portion 172, Fig. 1); an exhalation hose (exhaust pipe 604, Fig. 1) having a second end fluidically connected to the air distributor (exhaust pipe 604 connects to the inhale gas exhaust pipe portion 173, Fig. 1); a ENGEL-135patient-side tube (insert tube 81 connects to the patient side pipe portion 171, Fig. 1), the patient-side tube comprising an open end (in-trachea insert tube 81 has an open end in the lung region of a patient, Para. 69, Fig. 1) configured to be inserted into the mouth or nose space of a living being so as to be in fluid connection with a lung of the patient (in-trachea insert tube 81 is placed into the first branching point of the trachea to the lungs, Para. 69); and a respiratory tract therapy device (oscillating air pressure urging block 50, Fig. 1, which is integrally disposed with inhale gas pipe 623, Fig. 1) disposed intermediate the first end and the second end of the ventilating hose so as to be in fluid connection therewith (oscillating air pressure urging block 50 is connected with and inserted into inhale pipe 623, Fig. 1); whereby, to generate, an intermittent air pressure fluctuation in the stream of fluid passing out of the second end of the ventilating hose, into air inlet opening of air distributor, out patient-side opening of air distributor and through the patient-side tube into the lung of the patient (diaphragm mechanism 56 of oscillating air block 50 transfers oscillating pressure to the inhale gas flowing in inhale gas pipe 623, Para. [0065], Fig. 1, oscillating air flow transferred from diaphragm mechanism 56 is transferred to the patient through inhale gas pipe 623, three-way branch device 170, and in-trachea insert tube 81 to the patient, Para. [0065], Fig. 1).  Sugiara does not disclose the ventilating device having an air inlet channel, and an exhalation hose having a first end fluidically connected to the air inlet channel of the ventilating device.
However, Chua teaches a flexible breathing circuit (Fig. 2) including a ventilating device (ventilator 5, Fig. 2) having an air inlet channel (the point where return line 12 attaches to the ventilator 5, Fig. 2); and an exhalation hose (return line 12, Fig. 1) having a first end fluidically connected to the air inlet channel of the ventilating device (return line 12 connects to the ventilator 5, Col. 2 lines 38-39, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the air supply cylinders of Sugiara with the ventilator as taught by Chua and to modify the exhaust pipe of Sugiara to be attached to the ventilator as taught by Chua in order to allow greater control over temperature/humidification of the air supplied to the user by reducing or eliminating an inflow of supplied or atmospheric air (see Chua Col. 2 lines 60-68).
Sugiara, as modified above, does not disclose wherein the respiratory tract therapy device comprises a curved tube having an air inlet side, and an air outlet side, whereby to enclose a curved cavity in fluid connection with the first end of the ventilating hose and the second end of the ventilating hose; wherein the respiratory tract therapy device further comprises a flexible hose comprising a first end in fluid connection with the air inlet side of the respiratory tract therapy device, a second end in fluid connection with the curved cavity and at least one bending area in between the first end and the second end, wherein the second end of the flexible hose is configured to oscillate relative to the curved tube.
However, Cegla teaches a respiratory therapeutic device (therapeutic device 1, Fig. 1) including wherein the respiratory tract therapy device (therapeutic device 1, Fig. 1) comprises a curved tube (curved pipe section 2, Fig. 1) having an air inlet side (curved pipe section 2 is connected through passage channel 12 with ambient or supplied air, Para. [0019], Fig. 1), and an air outlet side (end of curved pipe section 2 opposite the connection with passage channel 12, Fig. 1), whereby to enclose a curved cavity in fluid connection with the first end of the ventilating hose and the second end of the ventilating hose (curved pipe section 2 encloses a curved cavity between the two ends, Fig. 1); wherein the respiratory tract therapy device further comprises a flexible hose (hose 13, Fig. 1) comprising a first end in fluid connection with the air inlet side of the respiratory tract therapy device (hose 13 is attached to holding peg 11 at the inlet end of curved pipe section 2, Fig. 1), a second end in fluid connection with the curved cavity (free end 24 of hose 13 sits within the enclosed space of curved pipe section 2, Fig. 1) and at least one bending area in between the first end and the second end (hose 13 includes two bending areas 21, 22, Fig. 1), wherein the second end of the hose being configured to move relative to the curved tube (free end 24 oscillates relative to the curved pipe section 2 when air enters from passage channel 12, Para. 22, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the oscillating air pressure urging block of Sugiara to be the oscillating hose, mounted at the bend of inhale pipe 623, as taught by Cegla in order to minimize the chance of failure by reducing the number of parts, particularly electrically powered parts and further to reduce the power consumption of the ventilating device.
Modified Sugiara further discloses wherein the curved tube is integrated in an airtight manner in the ventilating hose (Cegla curved pipe section 2 is integrated with Sugiara inhale gas pipe 623 in the place of Sugiara oscillating air pressure urging block 50).
Regarding claim 4, the modified Sugiara discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Sugiara, as modified above, does not disclose wherein the ventilating hose is connected to the respiratory tract therapy device via at least one from the group consisting of first and second fastening adapters, a bayonet closure, a thread, and push buttons.
However, Cegla teaches a respiratory therapeutic device (Fig. 1) including wherein the ventilating hose is connected to the respiratory tract therapy device via first and second fastening adapters (screw 14 and mouthpiece 6 form fastening adapters for curved pipe section 2, Fig. 1), a thread (screw 14 engages a thread 15 on curved pipe section 2, Fig. 1), or push buttons (mouthpiece 6 engages curved pipe section 2 through push button engagement, Para. [0019], Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the respiratory tract device of Sugiara to include threads or push buttons as taught by Cegla in order to provide quick attachment/detachment of the tract from the hosing.
Regarding claim 5, the modified Sugiara discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.20
Modified Sugiara further discloses wherein the ventilating hose is connected to the respiratory tract therapy device via first and second fastening adapters (Cegla Screw 14 and Cegla mouthpiece 6, Cegla Fig. 1); and wherein the first and second fastening adapters are configured to be locked or fastened in an airtight manner (Cegla screw 14 and Cegla mouthpiece 6 are indirectly locked to one another through Cegla curved pipe section 2 in an airtight manner, Cegla Fig. 1).
Regarding claim 6, the modified Sugiara discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Sugiara, as modified above, does not disclose wherein the ventilating hose is enclosed by the exhalation hose, and wherein the exhalation hose, by means of a valve, passes the air flow from the ventilating device into the ventilating hose and then into the respiratory tract therapy device
However, Chua teaches a flexible breathing circuit (Fig. 2) including wherein the ventilating hose (inner passage 49, Fig. 2) is enclosed by the exhalation hose (outer wall 48 enclosed inner passage 49, Figs. 2a and 4) and wherein the exhalation hose, by means of a valve, passes the air flow from the ventilating device into the ventilating hose and then into the respiratory tract therapy device (air flows from ventilator 5 through inlet line 7 and through inner passage 49 to the patient, Fig. 2, exhaled gases pass back between inner passage 49 and outer wall 48, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hoses of Sugiara to be coaxial as taught by Chua in order to reduce the overall size of the device to increase user comfort with the device.
Regarding claim 7, the modified Sugiara discloses all the claimed limitations, as discussed above with respect to the rejection of claim 6. 
Modified Sugiara discloses the air is conducted laterally beside the flexible hose through a one-way valve mechanism and into the ventilating device (Chua exhaled gas pass back between inner passage 49 and outer wall 48, Fig. 2).  Sugiara, as modified above, does not disclose wherein the flexible hose of the respiratory tract therapy device is closed by exhalation pressure of the ventilating device by means of a valve.
However, Cegla teaches a respiratory therapeutic device (Fig. 1) including wherein the flexible hose of the respiratory tract therapy device is closed by exhalation pressure of the ventilating device by means of a valve (flexible hose 13 is made of a flexible material that is capable of bending and pinching shut when backpressure occurs within the curved pipe section 2, Para. 21, Fig. 1, the bending/pinching of the hose 13 acting as a valve to occlude and un-occlude the opening 16 through which air is input to the curved pipe section 2, Para. 21, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inhalation limb of modified Sugiara to include a flexible hose closed by exhalation as taught by Cegla in order to prevent contamination of the inhalation tube with exhaled gases.

Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Sugiara, Chua, and Cegla, as applied to claim 1 above, in further view of US Pat. 6,095,135 to Clawson et al (herein Clawson).
Regarding claim 8, the modified Sugiara discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Sugiara, as modified above, does not disclose wherein a bypass line, into which a valve is inserted, is provided parallel to the 15respiratory tract therapy device, and in that the bypass line is opened or closed by the valve and the respiratory tract therapy device is connected to or separated from the ventilating device.
However, Clawson teaches an apparatus for providing benefits to respiratory gas (Fig. 2) including wherein a bypass line (bypass line 61, Fig. 2), into which a valve is inserted (sleeve valve 70, Fig. 2), is provided parallel to the 15respiratory tract therapy device (bypass line 61 is provided parallel to the flow path through housing 12, Fig. 2), and in that the bypass line is opened or closed by the valve and the respiratory tract therapy device is connected to or separated from the ventilating device (sleeve valve 70 is rotated manually to open or close the flow path through bypass line 61, when sleeve valve 70 is closed, the gas flows through filter 18 in housing 12, and flows through bypass line 61 when valve is opened, Figs. 2, 4, and 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inhalation limb of Sugiara to include a bypass line as taught by Clawson so that supplied gas that would be harmed passing through the respiratory device can be diverted (Clawson Col. 7 lines 17-20).
Regarding claim 9, the modified Sugiara discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.
Modified Sugiara further discloses wherein the valve (Clawson sleeve valve 70) forms a branch for oxygen flow from the ventilating device to the lung of the patient (Clawson bypass line 61 forms a separate branch for gas flow, Fig. 2), and wherein the valve is manually 25adjustable so as to control the oxygen flow from the ventilating device to the lung of the patient (Clawson sleeve valve 70 is manually twisted and adjusted, Clawson Col. 7 lines 41-57).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,770,984 to Cegla (herein the reference claim 1) in view of Chua.
Regarding the instant claim 1, the reference claim 1 discloses a ventilating appliance for selectively passing fluid into a lung of a patient (A therapeutic device for improving respiration of a person), the ventilating appliance comprising: an air distributor (a channel branch) comprising: an air inlet opening (the passage channel), an air outlet opening (channel branch emerging into second pipe section) and a patient-side opening (mouthpiece); wherein the air distributor is configured such that fluid entering the air inlet opening is permitted to pass through the patient-side opening (air flows through channel branch to the mouthpiece), and fluid entering the patient-side opening is permitted to pass through the air outlet opening (second pipe section receives air from mouthpiece); a ventilating hose having a second end fluidically connected to the air inlet opening of the air distributor (a curved or kinked pipe section into a first end of which a mouthpiece…is disposed), an exhalation hose, and a second end fluidically connected to the air distributor (a channel branch…is provided with a second pipe section connected therein); a patient-side tube (the mouthpiece), the patient-side tube comprising an open end configured to be inserted into the mouth or nose space of a living being so as to be in fluid connection with a lung of the patient (the mouthpiece); and a respiratory tract therapy device disposed intermediate the first end and the second end of the ventilating hose so as to be in fluid connection therewith (a flexible hose attached to the holding peg inside the pipe section); wherein the respiratory tract therapy device comprises a curved tube (curved or kinked pipe section) having an air inlet side (second end), and an air outlet side (first end), wherein the curved tube is integrated in an airtight manner in the ventilating hose (curved or kinked pipe section), whereby to enclose a curved cavity in fluid connection with the first end of the ventilating hose and the second end of the ventilating hose (within an inner wall of the pipe section); wherein the respiratory tract therapy device further comprises a flexible hose (flexible hose) comprising a first end in fluid connection with the air inlet side of the respiratory tract therapy device (a flexible hose attached to the holding peg inside the pipe section, a holding peg inserted into a second end of the pipe section), a second end in fluid connection with the curved cavity (a free end of the hose moveable freely in an area of the mouthpiece within an inner wall of the pipe section) and at least one bending area in between the first end and the second end (free end of the hose), wherein the second end of the flexible hose is configured to oscillate relative to the curved tube (a free end of the hose moveable freely in an area of the mouthpiece within an inner wall of the pipe section), whereby to generate an intermittent air pressure fluctuation in the stream of fluid passing out of the second end of the ventilating hose, into air inlet opening of air distributor, out patient-side opening of air distributor and through the patient-side tube into the lung of the patient (a free end of the hose moveable freely in an area of the mouthpiece within an inner wall of the pipe section).  The reference claim 1 is silent as to a ventilating device having an air outlet channel and an air inlet channel, the ventilating hose having a second end fluidically connected to the air inlet opening of the air distributor, the exhalation hose having a first end fluidically connected to the air inlet channel of the ventilating device.
However, Chua teaches a flexible breathing circuit (Fig. 2) including a ventilating device (ventilator 5, Fig. 2) having an air outlet channel (the point where inlet line 7 attaches to the ventilator 5, Fig. 2); an air inlet channel (the point where return line 12 attaches to the ventilator 5, Fig. 2); the ventilating hose having a first end fluidically connected to the air outlet channel of the ventilating device (inlet line 7 attaches to the ventilator 5 at the air outlet channel, Fig. 2); and an exhalation hose (return line 12, Fig. 1) having a first end fluidically connected to the air inlet channel of the ventilating device (return line 12 connects to the ventilator 5, Col. 2 lines 38-39, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a ventilator device to the first and second pipe sections of the reference claim 1 as taught by Chua in order to provide adjustable and constant pressure to the airway of the patient.

Response to Arguments
Applicant's arguments with respect to the rejections of claims 1 and 4-9 under 35 U.S.C. §§ 103 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Sugiara comprises a ventilation system (12, Fig. 1) including an inhale gas introduction block and an oscillating air pressure urging block (50, Fig. 1) [see Arguments page 8 line 24 - page 9 line 10], wherein the blower (52) drives the airflow to and from the patient.  Applicant further argues that replacing the pressure urging block of Sugiara with the device of Cegla would render Sugiara inoperable for ventilation (see Arguments page 9 lines 10-22).
However, the Applicant misconstrues how the system of Sugiara works, and therefore the Examiner disagrees.  The Applicant has asserted that blower (52) of oscillating air pressure urging block (50) supplies the pressurized air to the patient (see Arguments page 9 lines 10-15).  The blower (50), however, does not supply air into the patient.  In fact, the urging block (50) is specifically designed to prevent air from the blower from entering the inhale gas pipe (623).  The blower is connected to the rotary valve mechanism (54), which regulates the oscillation pressure through a motor spinning drive block (545).  Para. 62 of Sugiara states, “the oscillating air pressure…having an oscillation frequency proportional to the rpm of the drive block 545 is applied to the inhale gas supplied.”  Once the air from the blower passes through the rotary valve mechanism, it passes into diaphragm mechanism (56).  The diaphragm mechanism is split into a pressurizing chamber (562), which receives the air from the blower, and a pressurized chamber (563), which is connected to the inhale gas pipe.  The two chambers are separated by diaphragm (561), through which “[the] diaphragm mechanism 56 prevents flow of the air from the oscillating air pressure urging block 50 to the patient's side and prevents contamination of the air and the inhale gas” (see Sugiara Para. 65).  Therefore, the air pressurized by blower (52) does not reach the patient.
Further, Sugiara discloses the inhale gas introduction block (62) with an oxygen supply port (621a) and an air supply port (621b).  Para. 54 of Sugiara then states: 
The oxygen supply port 621a includes a cylinder containing oxygen or an oxygen supply valve arranged in a hospital facility. Similarly, the air supply port 621b includes a cylinder containing air or an air supply valve arranged in a hospital facility. The supply ports 621a and 621b supply oxygen and air under a predetermined pressure.

As such, a mixture of ambient air and oxygen is supplied to humidifier (622) before being passed into the inhale gas pipe (Sugiara Paras. 55-56).
Applicant’s arguments with respect to Sugiara failing to disclose a means for generating both positive and negative pressure have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the Applicant has modified the Sugiara reference in view of the Chua reference to include a ventilator which supplies both positive and negative air pressure to the patient through separate inhalation and exhalation hoses.
Beginning on page 9 line 16 through page 12 line 26, the Applicant raises a variety of arguments regarding the combination of Sugiara, Cegla, and other teaching references that are all predicated on the above argument about the function and operation of Sugiara.  Based on the above discussion regarding the operation of Sugiara and the modification in view of Chua, the Examiner finds the remainder of Applicant’s arguments moot.
Therefore, the rejection of claims 1 and 4-9 under 35 U.S.C. § 103 still stands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                            
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785